Citation Nr: 1612503	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claims file has been converted to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in the Virtual VA electronic file.


FINDING OF FACT

A preponderance of the evidence establishes the Veteran's current bilateral hearing loss disability is not attributable to service or shown to a compensable degree within the initial post separation year.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

This case was remanded by the Board in March 2015 to secure additional medical records and to provide the Veteran with a VA audiological evaluation.  The appropriate medical records have been secured, and an audiological evaluation was provided in July 2015.  The evaluation involved a review of the entire claims file, an in-person examination.  The associated report and addendum together provide an adequate basis for opinions rendered, and they address the specific questions outlined in the Board's remand.  Hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  VA considers high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence, the Veteran satisfies the current disability requirement in light of the July 2015 VA audiologist diagnosing bilateral sensorineural hearing loss for VA purposes.  The Veteran alleges his hearing loss was incurred in Vietnam when he worked in close proximity to loud jets and self-propelled howitzers without the benefit of ear protection.  See August 2010 statement.  He indicates he was told by a doctor in approximately April 1968 that he had hearing loss.  Id. 

The record does not demonstrate a hearing loss disability manifested during active service.  None of the service records reveal treatment for, or complaints of, hearing loss.  Although the Veteran was not provided with a comprehensive hearing test at his February 1968 separation examination, whispered voice testing was performed and was within normal limits.  None of the post-service treatment records indicate the Veteran's current bilateral hearing loss manifested during active service.  

There also is no credible evidence of continuity of symptomatology.  The earliest documented evidence of hearing loss does not occur until June 2008.  See June 2008 Milwaukee VAMC report.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Id., 230 F.3d at 1333.  Given the forty years between the Veteran's separation from service and documented hearing loss, the Board does not find any assertion of continuity of symptomatology credible.  

The record also fails to demonstrate a hearing loss disability manifested to a compensable degree within one year of service discharge.  While the Veteran claims he was told he had hearing loss in approximately April 1968, the Board notes that the connection between what a physician says and a lay account of what was purportedly said, when filtered through a layman's sensibilities, is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Because there is no medical evidence of record indicating a hearing loss disability manifested to a compensable degree within one year of service discharge, the presumption of service connection related to chronic disabilities does not apply.  

The Board will now address whether sufficient evidence exists of a nexus between the Veteran's current hearing loss disability and active service.  In this respect, the July 2015 VA audiologist opines it is less likely as not (less than 50 percent probability) the Veteran's current bilateral hearing loss had its onset during active service, or that it is otherwise etiologically related to military noise exposure.  See December 2015 addendum.  In explaining her rationale, she points to the lack of complaints of hearing loss during service, and the long period of time after service before any documented hearing loss.  

The audiologist states that a September 2005 study released by the Institute of Medicine found no scientific basis for concluding delayed onset of hearing loss exists.  Thus, while the Veteran argues service connection should be granted because he allegedly had hearing loss within a month or two after service, his lay report of a decrease in hearing after service actually "offers an etiology subsequent to his military service time."  Id.  She also states that, while the whispered voice test during the February 1968 separation examination was not sensitive to all high frequenting hearing losses, the type of hearing loss the Veteran was eventually diagnosed with in 2008 would have been detected by the test.  See July 2015 VA evaluation, December 2015 addendum.  

The Board finds the July 2015 VA audiologist persuasive, particularly in light of the Veteran's own description of the timing and severity of his initial hearing loss.  In his August 2010 statement, he indicates he has had ringing in his ears since his time in Vietnam, but he does not specifically indicate he had difficulty hearing during service.  Instead, he states he was informed by a doctor within a month or two after service that he had hearing loss, prior to beginning civilian work in April 1968.  

This statement is consistent with the July 2005 VA audiologist's opinion that any hearing loss was incurred after service, and it further suggests any initial post-service hearing loss was minimal, since the Veteran was not aware of it until being informed by a doctor.  As noted above, he was not subsequently treated for, or diagnosed with, hearing loss until June 2008 (more than forty years later), and had his current hearing loss been incurred in active service, it would have been revealed during the whispered voice testing at his separation examination.  

The Board has reviewed all of the Veteran's post-service treatment records.  None of the records indicate it is at least as likely as not the Veteran's current hearing loss disability was incurred in or is otherwise etiologically related to service. 

The Board has considered the Veteran's lay statements relating his current bilateral hearing loss to active service.  The Board does not doubt the Veteran sustained acoustic trauma during his service in Vietnam.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing difficulty hearing; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the evidence demonstrates the Veteran did not incur a bilateral hearing loss disability during active service, nor did a hearing loss disability manifest to a compensable degree within a year following discharge.  The preponderance of the evidence demonstrates the Veteran did not experience continuity of symptomatology, and it is less likely than not any current bilateral hearing loss disability is attributable to active service.  Thus, the claim for entitlement to service connection for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


